Title: General Orders, 19 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday March 19th 1780.
            Parole Bacon—  C. Signs Beef. Brandy.
          
          Two trusty soldiers from each regiment of Infantry and a good active serjeant from each brigade with their Arms Accoutrements, Blankets, Packs &c. are to assemble on the grand parade tomorrow morning at troop beating—The officers of the day will have them formed into Platoons and the Brigade Major of the day will march them to Head-Quarters where they are to join His Excellency’s Guards ’till further orders.
        